DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the limitation “wherein the first and second biasing elements comprise piezoelectric discs, and compression or expansion of the first and second biasing elements creates a dimensional change in the piezoelectric discs that generates a voltage indicative of the amount of dimensional change” is unclear and indefinite. Claim 7 is dependent on claim 6, which states that the first and second biasing elements are disc springs. It is therefore unclear and indefinite how the first and second biasing elements are both disc springs and piezoelectric discs. For examination purposes, the limitation will be read as dependent on claim 5.
Claim 12 recites the limitation "the first and second control ports" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8, 9, and 12-14, as best understood is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Veletovac (U.S. Patent No. 5,148,735).
Regarding claim 1, Veletovac discloses:
A servo valve comprising:
a first spool (33) extending along a first spool axis  (Col. 4, lines 15-25)
a second spool (34) extending along a second spool axis (Col. 4, lines 15-25)
a first piezoelectric actuator (35) operatively connected to the first spool (33) for translating the first spool (33) in response to a voltage applied thereto (Col. 4, lines 54-58)
a second piezoelectric actuator (36) operatively connected to the second spool (34) for translating the second spool (34) in response to a voltage applied thereto (Col. 4, lines 54-58)
Regarding claim 3, Veletovac discloses:
wherein the first piezoelectric actuator (35) extends along a first piezoelectric actuator axis co-axial with the first spool (33) axis, and the second piezoelectric actuator (36) extends along a second piezoelectric actuator axis co- axial with the second spool (34) axis (see Figure 3)
Regarding claim 4, Veletovac discloses:
wherein the first piezoelectric actuator (35) is fixedly attached to the first spool (33) and the second piezoelectric actuator (36) is fixedly attached to the second spool 34 (Col. 4, lines 54-58)
Regarding claim 5, Veletovac discloses:
wherein the first piezoelectric actuator (35) is disposed against a first axial end of the first spool (33) and a first biasing element (67) is disposed against a second, opposing axial end of the first spool 33 (Col. 4, lines 43-58)
the second piezoelectric actuator (36) is disposed against a first axial end of the second spool (34), and a second biasing element (68) is disposed against a second, opposing axial end of the second spool 34 (Col. 4, lines 43-58)
Regarding claim 6, Veletovac discloses:
wherein the first and second biasing elements (67, 68) are disc springs, and translation of the first and second spools (33, 34) compresses or expands the first and second biasing elements 67, 68 (Col. 4, lines 43-58)
Regarding claim 8, Veletovac discloses:
wherein the servo valve is configured such that each of the first and second piezoelectric actuators (35, 36) is independently controllable, such that the first and seconds spools (33, 34) are independently translatable (Col. 3, line 59 - Col. 4, line 14)
Regarding claim 9, Veletovac discloses:
a servo valve housing including:
a first spool cavity defining a first inner cavity surface, wherein the first spool (33) is disposed within the first spool cavity
a second spool cavity defining a second inner cavity surface, wherein the second spool (34) is disposed within the second spool cavity
a first control port (50) opening into the first cavity for fluid communication therewith (Col. 4, lines 38-42)
a second control port (51) opening into the second cavity for fluid communication therewith (Col. 4, lines 38-42)

An actuation system comprising:
the servo valve of claim 1
a hydraulic actuator (24) in fluid communication with the first and second control ports (50, 51), such that translation of the first and second spools (33, 34) controls movement of the hydraulic actuator 24 (Col. 2, lines 32-45; Col. 3, line 59-Col. 4, line 14)
Regarding claim 13, Veletovac discloses:
A method of controlling the servo valve of claim 1, the method comprising:
supplying a voltage to the first and second piezoelectric actuators (35, 36) causing a change in dimension thereof to translate the first and second spools 33, 34 (Col. 3, line 59-Col. 4, line 14; Col. 4, lines 54-58)
Regarding claim 14, Veletovac discloses:
supplying voltage to each of the first and second piezoelectric actuators (35, 36) independently to change the axial dimension of each piezoelectric actuator independently (Col. 3, line 59-Col. 4, line 14; Col. 4, lines 54-58)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 8-14, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazoe et al. (U.S. 2017/0292541) in view of Veletovac.

    PNG
    media_image1.png
    737
    820
    media_image1.png
    Greyscale

Annotated Figure 1 from Miyazoe.
Regarding claims 1, 3, 4, and 8 Miyazoe discloses servo valve comprising: a first spool (8a) extending along a first spool axis (see abstract); a second spool (8b) extending along a second spool axis (see abstract); a first actuator (4a) operatively connected to the first spool (8a) for translating the first spool 8a (see paragraph 0041); and a second actuator (4b) operatively connected to the second spool (8b) for translating the second spool 8b (see paragraph 0041).
Miyazoe fails to disclose a first piezoelectric actuator operatively connected to the first spool for translating the first spool in response to a voltage applied thereto; and a second piezoelectric actuator 
Veletovac teaches a servo valve comprising a first spool (33) and a second spool 34 (Col. 4, lines 15-25); a first piezoelectric actuator (35) operatively connected to the first spool (33) for translating the first spool (33) in response to a voltage applied thereto (Col. 4, lines 54-58); a second piezoelectric actuator (36) operatively connected to the second spool (34) for translating the second spool (34) in response to a voltage applied thereto (Col. 4, lines 54-58); wherein the first piezoelectric actuator (35) extends along a first piezoelectric actuator axis co-axial with the first spool (33) axis, and the second piezoelectric actuator (36) extends along a second piezoelectric actuator axis co- axial with the second spool (34) axis (see Figure 3); wherein the first piezoelectric actuator (35) is fixedly attached to the first spool (33) and the second piezoelectric actuator (36) is fixedly attached to the second spool 34 (Col. 4, lines 54-58); wherein the servo valve is configured such that each of the first and second piezoelectric actuators (35, 36) is independently controllable, such that the first and seconds spools (33, 34) are independently translatable (Col. 3, line 59 - Col. 4, line 14).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Miyazoe to provide a first piezoelectric actuator operatively connected to the first spool for translating the first spool in response to a voltage applied thereto; and a second piezoelectric actuator operatively connected to the second spool for translating the second spool in 
Regarding claim 2, Miyazoe as modified teaches the invention as essentially claimed and further teaches wherein the first and second spool (8a, 8b) axes are co-axial (see Figure 1).
Regarding claim 9, Miyazoe as modified teaches the invention as essentially claimed and further teaches a servo valve housing (5) including: a first spool cavity (see annotated figure above) defining a first inner cavity surface, wherein the first spool (8a) is disposed within the first spool cavity (see annotated figure above); a second spool cavity (see annotated figure above) defining a second inner cavity surface, wherein the second spool (8b) is disposed within the second spool cavity (see annotated figure above); a first control port (A1) opening into the first cavity (see annotated figure above) for fluid communication therewith; and a second control port (A2) opening into the second cavity (see annotated figure above) for fluid communication therewith.
Regarding claim 10, Miyazoe as modified teaches the invention as essentially claimed and further teaches wherein the first spool (8a) comprises a first pair of lands (see annotated figure above) separated by a first groove (see annotated figure above) defining a first metering edge and an opposing second metering edge; the second spool (8b) comprises a second pair of lands (see annotated figure above) separated by a second groove (see annotated figure above) defining a third metering edge and an opposing fourth metering edge; the first pair of lands (see annotated figure above) are in sliding 
Regarding claim 11, Miyazoe as modified teaches the invention as essentially claimed and further teaches a supply port (P) upstream of the first and second spool cavities (see annotated figure above); a first supply chamber (see annotated figure above) opening into the first spool cavity (see annotated figure above); a second supply chamber (see annotated figure above) opening into the second spool cavity (see annotated figure above), wherein the first and second supply chambers (see annotated figure above) are in fluid communication with the supply port (P) and are configured to communicate fluid from the supply port (P) to the first and second spool cavities (see annotated figure above), respectively; a return port (E1, E2) downstream of the first and second spool cavities (see annotated figure above); a first return chamber (see annotated figure above) opening into the first spool cavity (see annotated figure above); and a second return chamber (see annotated figure above) opening into the second spool cavity (see annotated figure above), wherein the first and second return chambers (see annotated figure above) are in fluid communication with the return port (E1, E2) and are configured to communicate fluid from the first and second spool cavities (see annotated figure above) to the return port (E1, E2), respectively; wherein: translation of the first spool (8a) allows the first metering edge to open or restrict a first fluid flow path between the first supply chamber (see annotated figure above) and the first control port (A1), and allows the second metering edge to open or restrict a second fluid flow path between the first control port (A1) and the first return chamber (see annotated figure above); and translation of the second spool (8b) allows the third metering edge to open or restrict a third fluid 
Regarding claim 12, Miyazoe as modified teaches the invention as essentially claimed and further teaches an actuation system comprising: the servo valve of claim 1; and a hydraulic actuator in fluid communication with the first and second control ports (A1, A2), such that translation of the first and second spools (8a, 8b) controls movement of the hydraulic actuator.
Regarding claims 13 and 14, Miyazoe as modified teaches a method of controlling the servo valve of claim 1.
Miyazoe fails to teach the method comprising: supplying a voltage to the first and second piezoelectric actuators causing a change in dimension thereof to translate the first and second spools; 
supplying voltage to each of the first and second piezoelectric actuators independently to change the axial dimension of each piezoelectric actuator independently.
Veletovac teaches a servo valve method comprising: supplying a voltage to the first and second piezoelectric actuators (35, 36) causing a change in dimension thereof to translate the first and second spools 33, 34 (Col. 3, line 59-Col. 4, line 14; Col. 4, lines 54-58); supplying voltage to each of the first and second piezoelectric actuators (35, 36) independently to change the axial dimension of each piezoelectric actuator independently (Col. 3, line 59-Col. 4, line 14; Col. 4, lines 54-58).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Miyazoe to provide supplying a voltage to the first and second piezoelectric actuators causing a change in dimension thereof to translate the first and second spools; supplying voltage to each of the first and second piezoelectric actuators independently to change the axial dimension of each piezoelectric actuator independently. Doing so would provide rapid and accurate movements (Col. 1, line 66 - Col. 2, line 5), as recognized by Veletovac.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E CARY whose telephone number is (571)272-9427.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Craig Schneider can be reached at (571)-272-3607, Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KELSEY E CARY/               Primary Examiner, Art Unit 3753